DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 1-20 have been examined in this application.  This communication is the first action on the merits of these claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "at least one of the electrodes of each of the pairs" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The examiner believes this claim should be dependent on claim 5, not claim 4, and will be interpreting the claim as such.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10-13, and 20 are rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2021/0237868 by Yamato in view of US Patent Application Number 2012/0301751 by Fertman.  

Regarding claim 1, Yamato discloses an unmanned aerial vehicle (UAV 100) comprising:
A float system for allowing the UAV to maintain buoyancy on a body of water (float 11);
At least one electric motor for producing the required lift for the UAV to achieve and maintain flight (motor 3), wherein the flight includes the UAV landing on the body of water and takeoff from the body of water (paragraph 31 discloses “The UAV 100 is a multicopter that can take off and land in a vertical direction” and paragraph 38 discloses “the control device 21 may determine whether the UAV 100 has landed on the water or on the ground”); and
A battery for powering the at least one electric motor (paragraph 32 discloses “The motor 3 is driven by electric power supplied from the battery 9”).
Yamato does not disclose the battery being a seawater battery using seawater from the body of water while the UAV is floating on the body of water.  However, this limitation is taught by Fertman.  Fertman discloses a metal-air type battery, and Figure 5 and paragraph 22 discloses “salt water, waste water or tap water is used as an electrolyte solution”.  Further, claim 20 of Fertman discloses “Use of an arrangement of claim 10 in a drive system of a vehicle, airplane, boat or submarine”.  It would thus be obvious to a person having ordinary skill in the art to modify Yamato using the teachings from Fertman in order to use a known type of battery to power the aircraft of Yamato.

Regarding claim 2 (dependent on claim 1), Yamato discloses the body of water being an ocean or a sea, which sea includes an inland body of salty, brackish, or fresh water. Paragraph 2 discloses “the UAV may land on the sea during flight”.  

Regarding claim 3 (dependent on claim 1)¸Yamato discloses the float system is for allowing the UAV to maintain buoyancy on the body of water after the landing and before the takeoff (paragraph 47 discloses “The UAV 100 has a float 11 for generating buoyancy when the UAV 100 lands on the water”), the at least one electric motor unpowered while the float system is allowing the UAV to maintain buoyancy on the body of water after the landing and before the takeoff (This is an intended use limitation that does not further limit the structure of the UAV.  Since Yamato does not disclose any need for the electric motor to be powered while the UAV is floating, the electric motor 3 of Yamato is capable of remaining unpowered while the float 11 allows the UAV 100 to maintain buoyancy on water).  

Regarding claim 4 (dependent on claim 1), Yamato as modified by Fertman further teaches the seawater battery indirectly powering the at least one electric motor.  Yamato discloses the use of a battery to  power at least one electric motor 3, and Fertman suggest the use of a salt water battery in a drive system of an airplane.

Regarding claim 5 (dependent on claim 1), Fertman further teaches the seawater battery includes one or more pairs of electrodes arranged to contact the seawater after the landing and before the takeoff (anode 1 and cathode 3). 

Regarding claim 6 (dependent on claim 5), Fertman further teaches at least one of the electrodes of each of the pairs includes a reactant that chemically reacts with the seawater for powering the at least one electric motor.  Paragraph 16 discloses “Some embodiments of the invention include in the arrangement, a hydrogen-developing body in or on the electrolyte-contacting surface of which regions formed from magnesium, Mg, or the like, or an alloy thereof alternate with regions formed from ferrum, Fe, or a Fe alloy, or the like”.  

Regarding claim 8 (dependent on claim 1), Yamato as modified by Fertman further teaches a rechargeable battery for powering the at least one electric motor during the flight that includes a series of landings on and takeoffs from the body of water, wherein the seawater battery is for repeatedly recharging the rechargeable battery using the seawater from the body of water while the UAV is floating on the body of water after each one of the landings in the series.  Yamato discloses a battery powering an UAV that lands and takes off from a body of water, and Fertman teaches a seawater battery that can repeatedly recharge using seawater as an electrolyte and also suggests the use of such a battery in the drive system of an airplane.  

Regarding claims 10 (dependent on claim 8), 11 (dependent on claim 8), Fertman further teaches the seawater battery draws the seawater from the body of water after one of the landings in the series or a weight of the UAV contacts the seawater with the seawater battery after one of the landings.  Paragraph 48 discloses water engineering the reactor vessel body 61 through water intake valve 65, which would require the intake valve to be in contact with the seawater.  
Fertman does not explicitly disclose the seawater battery expels the seawater before or during a succeeding one of the takeoffs in the series or the seawater draining away from the seawater battery during a succeeding one of the takeoffs in the series.  However, Fertman discloses the water exiting as steam through steam outlet valve 67.  It would be obvious to a person having ordinary skill in the art to expel the seawater as steam before a takeoff in order to avoid additional weight and power requirements from additional weight.  
Regarding claim 12 (dependent on claim 11), Fertman further teaches the seawater battery includes a reactant that chemically reacts with the seawater for powering the at least one electric motor.  Paragraph 16 discloses “Some embodiments of the invention include in the arrangement, a hydrogen-developing body in or on the electrolyte-contacting surface of which regions formed from magnesium, Mg, or the like, or an alloy thereof alternate with regions formed from ferrum, Fe, or a Fe alloy, or the like”.  Fertman does not explicitly disclose the seawater draining away from the seawater battery carries away waste products from the at least one chemical reaction during the succeeding one of the takeoffs, such that a weight of the seawater battery decreases through the series of the landings and the takeoffs.  However, Fertman discloses the water exiting as steam through steam outlet valve 67.  It would be obvious to a person having ordinary skill in the art to expel the seawater as steam before a takeoff in order to avoid additional weight and power requirements from additional weight.  Furthermore, since Fertman only discloses the hydrogen from the process being diverted for other use, it would be obvious to a person having ordinary skill in the art to eject the waste projects as well in order to prevent the battery and the system from being contaminated with waste product over time.
Regarding claim 13 (dependent on claim 12), Yamato and Fertman do not explicitly disclose an energy density of the reactant is greater than an energy density of the rechargeable battery.  However, it would be obvious to a person having ordinary skill that the energy density of the reactant has to be greater than an energy density of the rechargeable battery, otherwise the battery would lose power over time instead of being recharged.

Regarding claim 20 (dependent on claim 1), Yamato discloses a plurality of propellers (propellers 2), wherein the at least one electric motor is a plurality of electric motors including a respective electric motor for each of the propellers (see motors 3 and propellers 2 in Figure 2)

Claims 7 and 9 are rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2021/0237868 by Yamato in view of US Patent Application Number 2012/0301751 by Fertman, in further view of US Patent Application Number 2018/0029477 by Gojcaj.

Regarding claim 7 (dependent on claim 1), Yamato and Fertman does not disclose a solar panel for assisting powering the at least one electric motor.  However, this limitation is taught by Gojcaj.  Applewhite discloses an UAV 1 with photovoltaic cells mounted on shell 100 to convert light into electricity, and paragraph 31 discloses the “solar power system integrated with a power system or motor systems”.  It would be obvious to a person having ordinary skill in the art to modify Yamato and Fertman using the teachings from Gojcaj in order to provide additional charging to the UAV during missions.  

Regarding claim 9 (dependent on claim 8), Gojcaj further teaches a solar panel (photovoltaic cells mounted on shell 100), wherein the solar panel assists directly powering the at least one electric motor during flight, and the solar panel assists repeatedly recharging the rechargeable battery while the UAV is floating on the body of water with the at least one electric motor unpowered.  Paragraph 35 discloses “direct the flow of electrical energy produced by the solar system 200 to either the motor systems 400 or power systems 500.  The motor systems 400 are generally a propulsion system that generates lift and motion” and paragraph 36 discloses “The power systems 500 of the device are generally adapted to provide functional power to the device for distribution to the motor systems 400 with either a main batter 501, storage battery 502, or both the main battery 501 and the storage battery 502”.  

Allowable Subject Matter
Claims 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642